The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                           December 8, 2022

                               2022COA141

No. 21CA0418, Nguyen v. Lai — Family Law — Uniform
Dissolution of Marriage Act — Declaration of Invalidity —
Disposition of Property

     In this domestic relations case, appellant wife appeals the

district court’s judgment declaring her marriage to appellee

husband invalid and concluding that it lacked jurisdiction to divide

the parties’ jointly owned property. A division of the court of

appeals holds that the district court’s conclusion that it lacked

jurisdiction over the division of the parties’ property was error and

reverses that portion of the district court’s judgement. Because the

court’s decree of invalidity doesn’t address property division at all,

the division dismisses without prejudice appellant wife’s appeal

concerning the decree of invalidity of marriage for lack of a final

order and remands the case to the district court for further
proceedings with the understanding that it has jurisdiction over the

division of the parties’ property.
COLORADO COURT OF APPEALS                                      2022COA141


Court of Appeals No. 21CA0418
City and County of Denver District Court No. 20DR30226
Honorable Darryl F. Shockley, Judge


Duoc Van Nguyen,

Appellee,

v.

Huyen T. Lai,

Appellant.


       JUDGMENT REVERSED IN PART, APPEAL DISMISSED IN PART,
              AND CASE REMANDED WITH DIRECTIONS

                                 Division III
                       Opinion by JUDGE WELLING
                       J. Jones and Schutz, JJ., concur

                       Announced December 8, 2022


Woody Law Firm LLC, Danae D. Woody, James H. Delman, Denver, Colorado,
for Appellee

Campbell Killin Brittan & Ray, Michael Mirabella, Megan Cronin, Denver,
Colorado, for Appellant
¶1    Huyen T. Lai appeals the district court’s judgment declaring

 that her marriage to Duoc Van Nguyen was invalid and concluding

 that it lacked jurisdiction to divide the parties’ jointly owned

 property. We disagree with the district court’s conclusion that it

 lacked jurisdiction over the division of the parties’ property and

 reverse that portion of the court’s judgement. Based on that

 decision, we dismiss without prejudice Ms. Lai’s appeal concerning

 the decree of invalidity of marriage for lack of a final order.

                           I.   Relevant Facts

¶2    Mr. Nguyen and Ms. Lai were married in November 2017. In

 March 2020, Mr. Nguyen filed a petition to declare the marriage

 invalid. He alleged that, at the time of their marriage, Ms. Lai was

 legally married to another person and that she fraudulently

 represented to him that the prior marriage had ended.

¶3    After a hearing, the district court entered a decree invalidating

 the marriage. The court found that the marriage was prohibited by

 law because Ms. Lai was married to another person when she

 married Mr. Nguyen and that Mr. Nguyen entered into the marriage

 in reliance on Ms. Lai’s misrepresentations. The court also

 determined that Ms. Lai wasn’t eligible for putative spouse status.


                                     1
¶4    In its oral ruling (but not in the written decree), the court

 indicated that it didn’t have jurisdiction over the parties’ property,

 which includes real estate, vehicles, and bank accounts.

¶5    Ms. Lai appealed. After briefing was complete, this court

 issued a show cause order questioning the finality of the judgment

 because the district court hadn’t entered permanent orders

 concerning the parties’ property. Nguyen v. Lai, (Colo. App. No.

 21CA0418, Feb. 17, 2022) (unpublished order). And a motions

 division of this court dismissed the appeal. Nguyen v. Lai, (Colo.

 App. No. 21CA0418, Mar. 18, 2022) (unpublished order).

¶6    Ms. Lai then requested and obtained an amended decree from

 the district court. In the amended decree, the court said that “due

 to the [i]nvalidity of the [m]arriage, the [c]ourt does not have

 jurisdiction over the division of the [p]arties’ jointly owned

 property.”

¶7    In light of the amended decree, the motions division granted

 Ms. Lai’s petition for rehearing on the order dismissing the appeal

 and reinstated the appeal. Nguyen v. Lai, (Colo. App. No.

 21CA0418, Apr. 12, 2022) (unpublished order). However, the

 division clarified that its order didn’t preclude the merits division


                                     2
 from addressing the district court’s determination that it lacked

 jurisdiction to divide the parties’ jointly owned property and,

 depending on the resolution of that question, whether the balance

 of the judgment is final and subject to appeal. Id.; see also Chavez

 v. Chavez, 2020 COA 70, ¶ 12 (noting that the division of this court

 that considers and decides the merits of an appeal is “colloquially”

 referred to as the “merits division”).

                             II.   Discussion

¶8    Because the resolution of the issue impacts our jurisdiction,

 we must first consider the propriety of the district court’s

 conclusion that it lacked jurisdiction to divide the parties’ property.

 See Spiremedia Inc. v. Wozniak, 2020 COA 10, ¶ 11; see also People

 v. S.X.G., 2012 CO 5, ¶ 9 (“Because we must always satisfy

 ourselves that we have jurisdiction to hear an appeal, we may raise

 jurisdictional defects [on our own], regardless of whether the parties

 have raised the issue.”).

¶9    Without explanation, the district court concluded that the

 invalidity of the parties’ marriage deprived it of jurisdiction over the

 parties’ jointly owned property. However, our legislature has

 granted the court this express authority. Section 14-10-111(6),


                                     3
  C.R.S. 2022, explicitly states that the provisions of the dissolution

  of marriage statutes, which allow a court to divide the spouses’

  marital property, are applicable to decrees of invalidity of marriage.

  See In re Marriage of Farr, 228 P.3d 267, 268 (Colo. App. 2010); see

  also § 14-10-113, C.R.S. 2022; In re Marriage of Joel, 2012 COA

  128, ¶¶ 6, 21. Therefore, a court that declares a marriage invalid is

  vested with the same authority to divide the parties’ property

  acquired during the invalid marriage as if the court had dissolved a

  valid marriage. See Farr, 228 P.3d at 268; In re Marriage of

  Dickson, 983 P.2d 44, 47 (Colo. App. 1998) (recognizing that after a

  “judgment of nullity,” the district court retained “jurisdiction to

  enter orders as to property”); cf. Joel, ¶ 24 (“[A]s to property

  acquired after the date of the voided marriage, or as to an increase

  in the value of property acquired before the voided marriage, the

  most the court may award to the party who engaged in fraud is the

  proportion of property or increase in value attributable to the

  financial contribution of that party.”) (citation omitted).

¶ 10   Still, at oral argument, Mr. Nguyen contended that the district

  court didn’t err because section 14-10-111(6) merely allows the

  court to divide the parties’ property; it does not require it. And he


                                      4
  argues that the court implicitly declined to exercise that authority.

  Even if we assume, without deciding, that the court may, within its

  discretion, decline to exercise jurisdiction as conferred by section

  14-10-111(6), the district court didn’t indicate it had done so here.

  To the contrary, it concluded that it did “not have jurisdiction” over

  the parties’ property.

¶ 11   Nor are we persuaded that the district court was divested of

  jurisdiction after it determined that Ms. Lai wasn’t a putative

  spouse. While a putative spouse acquires the rights conferred on a

  legal spouse when a marriage is declared invalid, see § 14-2-111,

  C.R.S. 2022, nothing in the plain language of section 14-10-111(6)

  conditions the court’s authority to address the spouses’ property on

  a determination that one of them is a putative spouse, see

  Przekurat v. Torres, 2018 CO 69, ¶ 8 (“If the language is ‘plain and

  clear,’ then we apply the statute ‘as written.’” (quoting Clyncke v.

  Waneka, 157 P.3d 1072, 1077 (Colo. 2007)).

¶ 12   The district court therefore erred by concluding that the decree

  invalidating the marriage deprived it of jurisdiction to divide the

  parties’ property. See § 14-10-111(6); Farr, 228 P.3d at 268;




                                     5
  Dickson, 983 P.2d at 47. Accordingly, we reverse this portion of the

  court’s judgment.

¶ 13   Given our conclusion that the court erred by determining it

  lacked jurisdiction to enter orders regarding division of the parties’

  property, we are now left with a nonfinal order and must, therefore,

  dismiss Ms. Lai’s appeal challenging the decree of invalidity. A final

  judgment is “one that ends the particular action in which it is

  entered, leaving nothing further for the court pronouncing it to do

  in order to completely determine the rights of the parties involved in

  the proceedings.” People in Interest of R.S. v. G.S., 2018 CO 31,

  ¶ 37 (quoting People v. Guatney, 214 P.3d 1049, 1051 (Colo. 2009));

  accord Baldwin v. Bright Mortg. Co., 757 P.2d 1072, 1073 (Colo.

  1988). Absent exceptions not applicable here, we have jurisdiction

  only over a district court’s final judgment. § 13-4-102(1), C.R.S.

  2022; C.A.R. 1(a)(1); Chavez, ¶ 24; Spiremedia, ¶ 12; see also Cyr v.

  Dist. Ct., 685 P.2d 769, 770 (Colo. 1984) (stating the “general rule”

  that “an entire case must be decided” to appeal a ruling). If a

  judgment is not final, we must dismiss the appeal. See S.X.G.,

  ¶¶ 11, 20; see also Wilson v. Kennedy, 2020 COA 122, ¶ 6

  (providing that our appellate jurisdiction is conferred by statute and


                                     6
  we have no authority to expand our jurisdiction beyond that

  granted by the legislature).

¶ 14   Due to its erroneous jurisdictional finding, the district court

  hasn’t issued a final judgment that fully resolves the dispute

  between Ms. Lai and Mr. Nguyen; the division of their property

  remains outstanding. See In re Marriage of Salby, 126 P.3d 291,

  295 (Colo. App. 2005) (holding that an order not resolving all issues

  between the parties can’t be appealed until all final orders are

  entered). Without a final order, we lack jurisdiction to review Ms.

  Lai’s appeal of the decree invalidating the marriage. See Chavez,

  ¶ 24; Spiremedia, ¶ 12.

¶ 15   While the parties undoubtedly desire a resolution on the

  propriety of the decree of invalidity at this time, they cannot

  consent to, or waive, our jurisdiction over the matter when

  jurisdiction does not exist. See Arevalo v. Colo. Dep’t of Hum.

  Servs., 72 P.3d 436, 437 (Colo. App. 2003); People v. Torkelson, 971

  P.2d 660, 661 (Colo. App. 1998). Nor can we confer jurisdiction

  upon ourselves. Torkelson, 971 P.2d at 661. We therefore must

  dismiss without prejudice the balance of Ms. Lai’s appeal.




                                     7
                      III.   Attorney Fees on Appeal

¶ 16   Mr. Nguyen requests an award of appellate attorney fees under

  section 13-17-102, C.R.S. 2022, arguing that Ms. Lai’s appeal was

  frivolous. We decline to award such fees. See In re Estate of

  Shimizu, 2016 COA 163, ¶ 34.

                              IV.   Conclusion

¶ 17   We reverse in part, concluding that the district court erred by

  determining that it lacked jurisdiction over the parties’ property,

  and dismiss in part without prejudice as it relates to Ms. Lai’s

  appeal of the decree invalidating the marriage because the decree,

  by itself, is not a final judgment. Accordingly, we remand the case

  to the district court for further proceedings with the understanding

  that it has jurisdiction over the division of the parties’ property.

  We, however, express no opinion as to whether the district court

  should or must divide the parties’ property, as that issue isn’t

  before us or ripe for our review. See, e.g., Tippett v. Johnson, 742

  P.2d 314, 315 (Colo. 1987) (appellate courts are not empowered to

  give advisory opinions).

       JUDGE J. JONES and JUDGE SCHUTZ concur.




                                      8